Exhibit 10.3

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [            ],
2004, by and among Internet Capital Group, a Delaware corporation, with
headquarters located at 690 Lee Road, Suite 310, Wayne, Pennsylvania 19087 (the
“Company”), and the investors listed on the Schedule of Buyers attached as
Schedule I hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. In connection with the Securities Purchase Agreement, dated as of March 31,
2004 (the “Securities Purchase Agreement”), by and among the parties hereto, the
Company has agreed, upon the terms and subject to the conditions set forth in
the Securities Purchase Agreement, to issue and sell to each Buyer senior
convertible notes of the Company (the “Notes”) which will, among other things,
be convertible into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”) (as converted, the “Conversion Shares”) in accordance
with the terms of the Notes.

 

B. To induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1. Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

(a) “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(b) “Continuing Effectiveness Damages” shall equal the product of (i) 0.00033
multiplied by (ii) the number of days after the Registration Statement has been
declared effective by the SEC that such Registration Statement is not available
(other than during an Allowable Grace Period) for the sale of all of the
Registrable Securities required to be included on such Registration Statement.

 

(c) “Effectiveness Deadline Damages” shall equal the product of (i) 0.00033
multiplied by (ii) the number of days after the Effectiveness Deadline that the
Registration Statement is not declared effective by the SEC.

 



--------------------------------------------------------------------------------

(d) “Filing Deadline” means the later of (i) 45 days after the Subscription Date
(as defined in the Securities Purchase Agreement) and (ii) two Business Days
after the Closing Date (as defined in the Securities Purchase Agreement).

 

(e) “Filing Deadline Damages” shall equal the product of (i) the 0.00033
multiplied by (ii) the number of days after the Filing Deadline that the
Registration Statement is not filed with the SEC.

 

(f) “Investor” means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and any transferee
or assignee thereof to whom a transferee or assignee assigns its rights under
this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 9.

 

(g) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(h) “register”, “registered”, and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415 and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

(i) “Registrable Securities” means (i) the Notes, (ii) the Conversion Shares
issued or issuable upon conversion or redemption of the Notes, (iii) the
Interest Shares issued or issuable under the Notes and (iv) any share capital of
the Company issued or issuable with respect to the Conversion Shares, the Notes
or the Interest Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on conversions of the Notes.

 

(j) “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

 

(k) “Rule 415” means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.

 

(l) “SEC” means the United States Securities and Exchange Commission.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 

2. Registration.

 

(a) Mandatory Registration. The Company shall prepare, and, as soon as
practicable, but in no event later than the Filing Deadline file with the SEC
the Registration Statement on Form S-3 covering the resale of all of the
Registrable Securities. In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration, subject to the provisions of Section 2(e). The Registration

 

2



--------------------------------------------------------------------------------

Statement prepared pursuant hereto shall register for resale at least the number
of shares of Common Stock equal to the sum of the product of (x) 1.5 and (y) the
maximum number of shares of Common Stock issuable upon conversion of the Notes
(assuming for purposes hereof, that the Notes are convertible at the Conversion
Price (as defined in the Securities Purchase Agreement) and without taking into
account any limitations on the conversion of the Notes set forth in the Notes).
The Registration Statement shall contain (except if otherwise directed by the
holders of at least a majority of the Registrable Securities) the “Selling
Stockholders” section in substantially the form attached hereto as Exhibit B and
the “Plan of Distribution” in substantially the form attached hereto as Exhibit
B. The Company shall use its reasonable best efforts to have the Registration
Statement declared effective by the SEC as soon as practicable, but in no event
later than the date which is 45 days after the applicable Filing Deadline (the
“Effectiveness Deadline”); provided that the Effectiveness Deadline shall be
extended to 75 days after the applicable Filing Deadline if the SEC elects to
review the Registration Statement. In connection the registration discussed
above, the Company shall obtain CUSIP numbers for each of the Registrable
Securities no later than the applicable Filing Deadline.

 

(b) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and each increase in the
number of Registrable Securities included therein shall be allocated pro rata
among the Investors based on the number of Registrable Securities held by each
Investor at the time the Registration Statement covering such initial number of
Registrable Securities or increase thereof is declared effective by the SEC. In
the event that an Investor sells or otherwise transfers any of such Investor’s
Registrable Securities, each transferee shall be allocated a pro rata portion of
the then remaining number of Registrable Securities included in such
Registration Statement for such transferor. Any shares of Common Stock included
in a Registration Statement and which remain allocated to any Person which
ceases to hold any Registrable Securities covered by such Registration Statement
shall be allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement. In no event shall the Company include any securities
other than Registrable Securities on any Registration Statement without the
prior written consent of Buyers holding at least a majority of the Registrable
Securities.

 

(c) Legal Counsel. Subject to Section 5 hereof, the Buyers holding at least a
majority of the Registrable Securities shall have the right to select one legal
counsel to review and oversee any registration pursuant to this Section 2
(“Legal Counsel”), which shall be Morgan, Lewis & Bockius LLP or such other
counsel as thereafter designated by the holders of at least a majority of the
Registrable Securities. The Company and Legal Counsel shall reasonably cooperate
with each other in performing the Company’s obligations under this Agreement.

 

(d) Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the holders of at least a majority of
the Registrable Securities and (ii) undertake to register the Registrable
Securities on Form S-3 as soon as such form is available, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a

 

3



--------------------------------------------------------------------------------

Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.

 

(e) Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) is
insufficient to cover all of the Registrable Securities required to be covered
by such Registration Statement or an Investor’s allocated portion of the
Registrable Securities pursuant to Section 2(b), the Company shall amend the
applicable Registration Statement, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover at least
100% of the Notes and 150% of the maximum number of shares of Common Stock
issuable upon conversion of the Notes (assuming for purposes hereof, that the
Notes are convertible at the then applicable Conversion Price, and without
taking into account any limitations on the conversion of the Notes set forth in
the Notes) as soon as practicable, but in any event not later than fifteen (15)
days after the necessity therefor arises. The Company shall use its reasonable
best efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof, but in no event
later than 60 days after such filing. For purposes of the foregoing provision,
the number of shares available under a Registration Statement shall be deemed
“insufficient to cover all of the Registrable Securities” if at any time the
number of Registrable Securities issued or issuable upon conversion of the Notes
and covered by such Registration Statement is greater than 150% of the maximum
number of shares of Common Stock issuable upon conversion of the Notes (assuming
for purposes hereof, that the Notes are convertible at the then applicable
Conversion Price and without taking into account any limitations on the
conversion of the Notes set forth in the Notes) available for resale under such
Registration Statement. The calculation set forth in the foregoing sentence
shall be made without regard to any limitations on the conversion of the Notes
and such calculation shall assume that the Notes are then convertible into
shares of Common Stock (assuming for purposes hereof, that the Notes are
convertible at the then applicable Conversion Price and without taking into
account any limitations on the conversion of the Notes set forth in the Notes)
and the maximum number of Interest Shares under the Notes, assuming the
applicable portions of the initial outstanding principal amount of the Notes
remains outstanding through the applicable scheduled installment payment or
maturity dates and assuming no conversions or redemptions of the Notes prior to
the scheduled installment or maturity date, are issuable at the then prevailing
Interest Conversion Price (as defined in the Notes) or Conversion Rate (as
defined in the Notes).

 

(f) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the Filing Deadline or (B) not declared effective by the SEC on or before
the Effectiveness Deadline (an “Effectiveness Failure”) or (ii) on any day after
such Registration Statement has been declared effective by the SEC sales of all
of the Registrable Securities required to be included on such Registration
Statement cannot be made (other than during an Allowable Grace Period (as
defined in Section 3(o)) pursuant to such Registration Statement (a “Continuing
Effectiveness Failure”) (including, without limitation, because of a failure to
keep such Registration Statement effective, to disclose such information as is
necessary for sales to be made pursuant to such Registration Statement or to
register a sufficient number of shares of Common Stock), then the Company shall
pay, as liquidated damages and not as a penalty, to each holder of Notes
relating to such Registration Statement an

 

4



--------------------------------------------------------------------------------

amount in cash equal to (1) the product of (i) the aggregate Principal (as such
term is defined in the Notes) of such Investor’s Notes multiplied by (ii) the
sum of (A) if such Registration Statement is not filed by the Filing Deadline,
the Filing Deadline Damages plus (B) if such Registration Statement is not
declared effective by the Effectiveness Deadline, the Effectiveness Deadline
Damages plus (C) if there exists a Continuing Effectiveness Failure, the
Continuing Effectiveness Damages. The payments to which a holder shall be
entitled pursuant to this Section 2(g) are referred to herein as “Registration
Delay Payments.” Registration Delay Payments shall be paid on the earlier of (I)
the last day of the calendar month during which such Registration Delay Payments
are incurred and (II) the third Business Day after the event or failure giving
rise to the Registration Delay Payments is cured. In the event the Company fails
to make Registration Delay Payments in a timely manner, such Registration Delay
Payments shall bear interest at the rate of 1.0% per month (prorated for partial
months) until paid in full. Each Investor shall be entitled to seek any
available remedy for the enforcement of this Agreement, including for the
payment of any Registration Delay Payments. Nothing shall preclude an Investor
from pursuing or obtaining specific performance or other equitable relief with
respect to this Agreement.

 

3. Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(d) or 2(e), the Company will use its
reasonable best efforts to effect the registration of the Registrable Securities
in accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

(a) The Company shall submit to the SEC, within two (2) Business Days after the
Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff of the SEC has no further
comments on a particular Registration Statement, as the case may be, a request
for acceleration of effectiveness of such Registration Statement to a time and
date not later than 48 hours after the submission of such request. The Company
shall keep each Registration Statement effective pursuant to Rule 415 at all
times until the earlier of (i) the date as of which the Investors may sell all
of the Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”). The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading.

 

(b) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as

 

5



--------------------------------------------------------------------------------

all of such Registrable Securities shall have been disposed of in accordance
with the intended methods of disposition by the seller or sellers thereof as set
forth in such Registration Statement. In the case of amendments and supplements
to a Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 3(b)) by reason of the Company
filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous report
under the Securities Exchange Act of 1934, as amended (the “1934 Act”), the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC on the same day on which the 1934 Act report is filed which created the
requirement for the Company to amend or supplement such Registration Statement.

 

(c) The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K and any similar or successor reports and any exhibits incorporated by
reference therein) in a form to which Legal Counsel reasonably objects in
writing; provided that the Registration Delay Payments shall not accrue as a
result of such objection. The Company shall furnish to Legal Counsel, without
charge, (i) copies of any correspondence from the SEC or the staff of the SEC to
the Company or its representatives relating to any Registration Statement, (ii)
promptly after the same is prepared and filed with the SEC, one copy of any
Registration Statement and any amendment(s) thereto, including, to the extent
not available on the EDGAR system, financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this Section
3.

 

(d) The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by such
Investor.

 

(e) The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those

 

6



--------------------------------------------------------------------------------

jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel and each Investor who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 

(f) The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 3(o), promptly prepare
a supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request). The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile on the same day of such effectiveness and
by overnight mail), (ii) of any request by the SEC for amendments or supplements
to a Registration Statement or related prospectus or related information, and
(iii) of the Company’s reasonable determination that a post-effective amendment
to a Registration Statement would be appropriate.

 

(g) The Company shall use its reasonable best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify Legal Counsel and each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

 

(h) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,

 

7



--------------------------------------------------------------------------------

non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement of which the Company has knowledge. The Company agrees that it shall,
upon learning that disclosure of such information concerning an Investor is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt written notice to such Investor and allow such
Investor, at the Investor’s expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

 

(i) The Company shall use its reasonable best efforts to secure the inclusion
for quotation on The Nasdaq SmallCap Market of the shares of Common Stock
included in the Registrable Securities. In the event the Company’s Common Stock
cease to be listed on The Nasdaq SmallCap Market, the Company shall use its
reasonable best efforts to secure the inclusion for quotation on the Eligible
Market (as defined in the Notes) on which the Company’s Common Stock is listed
or included for quotation. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(i).

 

(j) The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

 

(k) If requested by an Investor, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by an Investor holding any Registrable
Securities.

 

(l) The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other United States federal, state and local governmental agencies or
authorities as may be necessary to consummate the disposition of such
Registrable Securities.

 

(m) The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.

 

(n) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver to the transfer agent for such Registrable Securities (with copies to
the Investors whose Registrable Securities

 

8



--------------------------------------------------------------------------------

are included in such Registration Statement) confirmation that such Registration
Statement has been declared effective by the SEC in the form attached hereto as
Exhibit A.

 

(o) Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the SEC, the Company may
delay the disclosure of material non-public information concerning the Company
the disclosure of which at the time is not, in the good faith written opinion of
an executive officer of the Company and its counsel, in the best interest of the
Company and, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”); provided, that the Company shall promptly (i) notify the
Investors in writing of the existence of material non-public information giving
rise to a Grace Period (provided that in each notice the Company will not
disclose the content of such material non-public information to the Investors)
and the date on which the Grace Period will begin, and (ii) notify the Investors
in writing of the date on which the Grace Period ends; and, provided, further,
that no Grace Period shall exceed twenty-five (25) consecutive days and during
any three hundred sixty five (365) day period such Grace Periods shall not
exceed an aggregate of seventy-five (75) days and the first day of any Grace
Period must be at least two (2) trading days after the last day of any prior
Grace Period (each, an “Allowable Grace Period”). For purposes of determining
the length of a Grace Period above, the Grace Period shall begin on and include
the date the Investors receive the notice referred to in clause (i) and shall
end on and include the later of the date the Investors receive the notice
referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(f) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale, and delivered
a copy of the prospectus included as part of the applicable Registration
Statement, prior to the Investor’s receipt of the notice of a Grace Period and
for which the Investor has not yet settled.

 

4. Obligations of the Investors.

 

(a) At least seven (7) Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify each Investor in writing
of the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

 

(b) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection

 

9



--------------------------------------------------------------------------------

with the preparation and filing of any Registration Statement hereunder, unless
such Investor has notified the Company in writing of such Investor’s election to
exclude all of such Investor’s Registrable Securities from such Registration
Statement.

 

(c) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Securities Purchase Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor’s receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of 3(f) and for which the Investor has not
yet settled.

 

(d) Each Investor agrees that it shall, in connection with any sales or other
transfers of Registrable Securities pursuant to the Registration Statements,
comply with any applicable prospectus delivery requirements pursuant to the 1933
Act.

 

5. Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the reasonable fees and disbursements of Legal
Counsel in connection with registration, filing or qualification pursuant to
Sections 2 and 3 of this Agreement, which amount shall be limited to $20,000 for
each Registration Statement.

 

6. Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
“Claims”), incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to

 

10



--------------------------------------------------------------------------------

which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any material violation
of this Agreement by the Company, its agents or representatives (the matters in
the foregoing clauses (i) through (iv) being, collectively, “Violations”).
Subject to Section 6(c), the Company shall reimburse the Indemnified Persons,
promptly as such expenses are incurred and are due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
for such Indemnified Person expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto; (ii) with respect to any preliminary prospectus, shall not inure to the
benefit of any such Person from whom the Person asserting any such Claim
purchased the Registrable Securities that are the subject thereof (or to the
benefit of any Person controlling such Person) if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
in the prospectus, as then amended or supplemented, and the Indemnified Person
was promptly advised in writing not to use the incorrect prospectus and such
Indemnified Person, notwithstanding such advice, failed to deliver the correct
prospectus as required by the 1933 Act and such correct prospectus was timely
made available pursuant to Section 3(d); (iii) shall not be available to the
extent such Claim is based on a failure of the Investor to properly deliver or
to cause to be delivered the prospectus made available by the Company, including
a corrected prospectus, if such prospectus or corrected prospectus was timely
made available by the Company pursuant to Section 3(d); and (iv) shall not apply
to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 9.

 

(b) In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if

 

11



--------------------------------------------------------------------------------

any, who controls the Company within the meaning of the 1933 Act or the 1934 Act
(each, an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
(i) that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement and (ii) based on a failure of the
Investor to properly deliver or to cause to be delivered the prospectus made
available by the Company, including a corrected prospectus, if such prospectus
or corrected prospectus was timely made available by the Company pursuant to
Section 3(d); and, subject to Section 6(c), such Investor will reimburse any
legal or other expenses reasonably incurred by an Indemnified Party in
connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent shall not be unreasonably
withheld or delayed; provided, further, however, that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to such Investor as a result of the
sale of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(b) with respect to any preliminary
prospectus shall not inure to the benefit of any Indemnified Party if the untrue
statement or omission of material fact contained in the preliminary prospectus
was corrected on a timely basis in the prospectus, as then amended or
supplemented.

 

(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnified Person or the Indemnified
Party, as the case may be, the representation by such counsel of the Indemnified
Person or Indemnified Party and the indemnifying party would be inappropriate
due to actual or potential differing interests between such Indemnified Person
or Indemnified Party and any other party represented by such counsel in such
proceeding. In the case of an Indemnified Person, legal counsel referred to in
the immediately preceding sentence shall be selected by the Investors holding at
least a majority in interest of the Registrable Securities included in the
Registration Statement to which the Claim relates. The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any

 

12



--------------------------------------------------------------------------------

negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 

(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7. Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8. Reports Under The 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at

 

13



--------------------------------------------------------------------------------

any time permit the Investors to sell securities of the Company to the public
without registration (“Rule 144”), the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

 

(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

 

9. Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment (but, in no event,
greater than five Business Days following such transfer or assignment),
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the 1933 Act and applicable state securities laws;
(iv) at or before the time the Company receives the written notice contemplated
by clause (ii) of this sentence the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained herein; and (v)
such transfer shall have been made in accordance with the applicable
requirements of the Securities Purchase Agreement.

 

10. Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
then hold at least a majority of the Registrable Securities. Any amendment or
waiver effected in accordance with this Section 10 shall be binding upon each
Investor and the Company. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Registrable Securities.
No consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.

 

14



--------------------------------------------------------------------------------

11. Miscellaneous.

 

(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the such record
owner of such Registrable Securities.

 

(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Internet Capital Group, Inc. 690 Lee Road      Suite 310      Wayne,
Pennsylvania 19087 Telephone:    (610) 727-6900 Facsimile:    (610) 727-6901
Attention:   

General Counsel and

Vice President, Treasury and Tax

with a copy to: Dechert LLP 1717 Arch Street Philadelphia, Pennsylvania 19103
Telephone:    (215) 994-4000 Facsimile:    (215) 994-2222 Attention:   

Henry N. Nassau, Esq.

and Christopher G. Karras, Esq.

 

If to the Transfer Agent:

 

Mellon Investor Services LLC PO Box 3315      South Hackensack, New Jersey 07606
Telephone:    (201) 329-8863 Facsimile:    (201) 329-8967 Attention:    Scott
Bellinger

 

15



--------------------------------------------------------------------------------

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:   Morgan, Lewis & Bockius LLP
1701 Market Street Philadelphia, Pennsylvania 19103 Telephone:    (215) 963-5000
Facsimile:    (215) 963-5001 Attention:   

Richard A. Silfen, Esq.

and Robert G. Robison, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement

 

16



--------------------------------------------------------------------------------

in that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(e) This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

 

(f) Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

 

(g) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

(h) This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

(i) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(j) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by Investors holding at least a majority of the Registrable
Securities, determined as if all of the Notes held by Investors then outstanding
have been converted into Registrable Securities without regard to any
limitations on conversion of the Notes.

 

(k) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

(l) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

17



--------------------------------------------------------------------------------

(m) This Agreement shall terminate in the event that the Securities Purchase
Agreement terminates in accordance with its terms prior to the Closing Date.

 

[Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY:  

INTERNET CAPITAL GROUP, INC.

By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

BEAR STEARNS SECURITIES CORP.

CUSTODIAN FOR JEFFREY THORP IRA

ROLLOVER

By:        

--------------------------------------------------------------------------------

   

Name: Jeffrey Thorp

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

COHANZICK ABSOLUTE RETURN

MASTER FUND, LTD.

By:        

--------------------------------------------------------------------------------

   

Name: David K. Sherman

Title: Authorized Agent

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

COHANZICK CREDIT OPPORTUNITIES

FUND, LTD.

By:        

--------------------------------------------------------------------------------

   

Name: David K. Sherman

Title: Authorized Agent

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

COHANZICK HIGH YIELD PARTNERS, L.P.

By:        

--------------------------------------------------------------------------------

   

Name: David K. Sherman

Title: Authorized Agent

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

GABRIEL CAPITAL, L.P.

By:        

--------------------------------------------------------------------------------

   

Name: David K. Sherman

Title: Authorized Agent

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

JMB CAPITAL PARTNERS, LP

By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

JMG CAPITAL PARTNERS, LP

By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

JMG TRITON OFFSHORE FUND, LTD

By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

LANGLEY PARTNERS, L.P.

 

by: Langley Capital, LLC, its General Partner

By:        

--------------------------------------------------------------------------------

   

Name: Jeffrey Thorp

Title: Managing Member

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

MANCHESTER SECURITIES CORPORATION

By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

MASON CAPITAL, LP

MASON CAPITAL, LTD

GUGGENHEIM PORTFOLIO COMPANY X, LLC

 

By:

 

Mason Capital Management LLC,

Investment Manager

      By:        

--------------------------------------------------------------------------------

   

Name: John C. Grizzetti

Title: Chief Financial Officer

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

NORTHWOOD CAPITAL PARTNERS LP

 

By: NwCapital Management LP, its General

Partner

By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

PORTSIDE GROWTH AND OPPORTUNITY

FUND

By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

SCOGGIN CAPITAL MANAGEMENT, LP II

 

By: S&E Partners, LP, its general partner

 

By: Scoggin, Inc., its general partner

By:        

--------------------------------------------------------------------------------

   

Name: Craig Effron

Title: President

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

SCOGGIN INTERNATIONAL FUND, LTD.

 

By: Scoggin, LLC, its trading advisor

By:        

--------------------------------------------------------------------------------

   

Name: Craig Effron

Title: Managing Member

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER:  

TOPAZ PARTNERS LP

By:        

--------------------------------------------------------------------------------

   

Name:

Title:

 



--------------------------------------------------------------------------------

Schedule I

 

Schedule of Buyers

 

Buyer

--------------------------------------------------------------------------------

  

Address and

Facsimile Number

--------------------------------------------------------------------------------

  

Representative

--------------------------------------------------------------------------------

Bear Stearns Securities Corp.

Custodian for Jeffrey Thorp

IRA Rollover

  

535 Madison Avenue

7th Floor

New York, NY 10022

Fax: 212-850-7589

Attn: Jeffrey Thorp

  

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Fax: 215-963-5001

Attn: Richard A. Silfen, Esq. and

Robert G. Robison, Esq.

Cohanzick Credit

Opportunities Fund, Ltd.

  

427 Bedford Road

Suite 260

Pleasantville, NY 10570

Fax: 914-992-9817

Attn: David K. Sherman

  

Nixon Peabody LLP

100 Summer Street

Boston, MA 02110

Fax: 866-382-6139

Attn: Richard Stein

Cohanzick High Yield

Partners, L.P.

  

427 Bedford Road

Suite 260

Pleasantville, NY 10570

Fax: 914-992-9817

Attn: David K. Sherman

  

Nixon Peabody LLP

100 Summer Street

Boston, MA 02110

Fax: 866-382-6139

Attn: Richard Stein

Cohanzick Absolute Return

Master Fund, Ltd.

  

427 Bedford Road

Suite 260

Pleasantville, NY 10570

Fax: 914-992-9817

Attn: David K. Sherman

  

Nixon Peabody LLP

100 Summer Street

Boston, MA 02110

Fax: 866-382-6139

Attn: Richard Stein

Gabriel Capital, L.P.   

450 Park Avenue

32nd Floor

New York, NY 10022

Fax: 914-992-9817

Attn: David K. Sherman

 

with copy to:

450 Park Avenue

Suite 3201

New York, NY 10022

Fax: 212-759-0368

Attn: Mark Weiner

  

Nixon Peabody LLP

100 Summer Street

Boston, MA 02110

Fax: 866-382-6139

Attn: Richard Stein

Guggenheim Portfolio

Company X, LLC

  

110 East 59th Street

30th Floor

New York, NY 10022

Fax: 212-644-4264

Attn: John C. Grizzetti

  

Thelen Reid & Priest

875 Third Avenue

New York, NY 10022

212-603-6783

Fax: 212-603-2001

Attn: Richard Swanson

 



--------------------------------------------------------------------------------

JMB Capital Partners, LP   

1999 Avenue of the Stars

Suite 2040

Los Angeles, CA 90067

Fax: 310-286-6662

Attn: Ron D. Silverton

  

Latham & Watkins LLP

633 West Fifth Street

Suite 4000

Los Angeles, CA 90071

Fax: 213-891-8763

Attn: Michael A. Treska

JMG Capital Partners, LP   

1999 Avenue of the Stars

Suite 2530

Los Angeles, CA 90067

Fax: 310-201-2759

Attn: Noelle Newton

   None. JMG Triton Offshore Fund, Ltd   

1999 Avenue of the Stars

Suite 2530

Los Angeles, CA 90067

Fax: 310-201-2759

Attn: Noelle Newton

   None. Langley Partners, LP   

535 Madison Avenue

7th Floor

New York, NY 10022

Fax: 212-850-7589

Attn: Jeffrey Thorp

  

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Fax: 215-963-5001

Attn: Richard A. Silfen, Esq. and

Robert G. Robison, Esq.

Manchester Securities

Corporation

  

c/o Elliott Management Corporation

712 5th Ave

35th floor

New York, NY 10019

Fax: 212-974-2092

attn: Elliot Greenberg (back office), Brett Cohen and Nadav Manham

  

Kleinberg, Kaplan, Wolff, & Cohen, P.C.

551 Fifth Avenue

New York, NY 10176

Fax: 212-986-8866

Attn: Larry Hui

Mason Capital, LP   

110 East 59th Street

30th Floor

New York, NY 10022

Fax: 212-644-4264

Attn: John C. Grizzetti

  

Thelen Reid & Priest

875 Third Avenue

New York, NY 10022

212-603-6783

Fax: 212-603-2001

Attn: Richard Swanson

Mason Capital, Ltd   

110 East 59th Street

30th Floor

New York, NY 10022

Fax: 212-644-4264

Attn: John C. Grizzetti

  

Thelen Reid & Priest

875 Third Avenue

New York, NY 10022

212-603-6783

Fax: 212-603-2001

Attn: Richard Swanson

Northwood Capital Partners

LP

  

1150 First Avenue

Suite 600

King of Prussia, PA 19406

Fax: 610-783-4788

Attn: Bob Berlacher

   None.

 



--------------------------------------------------------------------------------

Portside Growth and

Opportunity Fund

  

c/o Ramius Capital Group, LLC

666 Third Avenue,

26th Floor

New York, NY 10017

Fax: 212-845-7999

Attn: Jeff Smith and

Roger Anscher

   None.

Scoggin Capital

Management, LP II

  

660 Madison Avenue

20th Floor

NY, NY 10021

Fax: 212-355-7480

Attn: Craig Efron

   None.

Scoggin International Fund,

Ltd.

  

660 Madison Avenue

20th Floor

NY, NY 10021

Fax: 212-355-7480

Attn: Craig Efron

   None. Topaz Partners LP   

c/o Jemmco Capital Corp

900 Third Avenue

11th Floor

New York, N.Y. 10022

Fax: 212-644-1175

Attn: Kevin Schweitzer

  

Akin Gump

900 Third Avenue

11th Floor

NY, NY 10022

Fax: 212-872-1002

Attn: Lorne Smith

 



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS

 

OF REGISTRATION STATEMENT

 

[Transfer Agent]

 

Attn:

 

Re: Internet Capital Group, Inc.

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
March 31, 2004 (the “Purchase Agreement”), entered into by and among Internet
Capital Group, Inc., a Delaware corporation (the “Company”) and the buyers named
therein (collectively, the “Holders”) pursuant to which the Company issued to
the Holders its convertible notes (the “Notes”), convertible into shares of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”). Pursuant
to the Purchase Agreement, the Company also has entered into a Registration
Rights Agreement with the Holders (the “Registration Rights Agreement”) pursuant
to which the Company agreed, among other things, to register the resale of the
Registrable Securities (as defined in the Registration Rights Agreement),
including the Notes, the shares of Common Stock issuable upon conversion of the
Notes and the shares of Common Stock issuable as interest on the Notes, under
the Securities Act of 1933, as amended (the “1933 Act”). In connection with the
Company’s obligations under the Registration Rights Agreement, on
                    , 200  , the Company filed a Registration Statement on Form
S-3 (File No. 333-                ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ ENTER TIME OF
EFFECTIVENESS ] on [ ENTER DATE OF EFFECTIVENESS ] and we have no knowledge,
after telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

 

You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Holders as contemplated
by the Company’s Irrevocable Transfer Agent Instructions dated
[                    ], 2004. This letter shall serve as our standing
instructions to you with regard to this matter.

 

A-1



--------------------------------------------------------------------------------

Very truly yours,

INTERNET CAPITAL GROUP, INC.

By:        

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

CC: [LIST NAMES OF ALL HOLDERS]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

SELLING STOCKHOLDERS

 

The shares of common stock being offered by the selling stockholders are
issuable upon conversion of the convertible note and as interest on the
convertible notes. For additional information regarding the convertible notes,
see “Private Placement of Convertible Notes” above. We are registering the
convertible notes and shares of common stock in order to permit the selling
stockholders to offer the convertible notes and/or the shares for resale from
time to time. Except for the ownership of the convertible notes and the purchase
of securities from the Company on [                ], the selling stockholders
have not had any material relationship with us within the past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the convertible notes and the shares of common stock
by each of the selling stockholders. The second column lists the aggregate
principal amount of convertible notes held by each selling stockholder. The
third column lists the aggregate principal amount of convertible notes being
offered by this prospectus by the selling stockholders.

 

The fourth column lists the number of shares of common stock beneficially owned
by each selling stockholder, based on its ownership of the convertible notes, as
of                     , 200  , assuming conversion of all convertible notes
held by the selling stockholders on that date, without regard to any limitations
on conversions or exercise. The fifth column lists the shares of common stock
being offered by this prospectus by the selling stockholders.

 

In accordance with the terms of registration rights agreements with the holders
of the convertible notes, this prospectus generally covers the resale of all of
the convertible notes and shares of common stock issuable upon conversion of the
convertible notes (assuming that the convertible notes are convertible at the
Conversion Price and without taking into account any limitations on the
conversion of the convertible notes set forth in the convertible notes) and as
interest on the convertible notes and the maximum number of interest shares were
issued assuming no conversions or redemptions prior to the maturity date of the
convertible notes, in each case as of the trading day immediately preceding the
date this registration statement was initially filed with the SEC. Because the
conversion price of the convertible notes and the interest payable on the
convertible notes may be adjusted, the number of shares that will actually be
issued may be more or less than the number of shares being offered by this
prospectus. The fourth column assumes the sale of all of the shares offered by
the selling stockholders pursuant to this prospectus.

 

The selling stockholders may sell all, some or none of their shares in this
offering. See “Plan of Distribution.”

 

B-1



--------------------------------------------------------------------------------

Name of Selling Stockholder

--------------------------------------------------------------------------------

   Aggregate Principal
Amount of Convertible
Notes Owned Prior to
Offering


--------------------------------------------------------------------------------

   Maximum Principal
Amount of Convertible
Notes to be Sold
pursuant to this
Prospectus


--------------------------------------------------------------------------------

  

Number of Shares
Owned

Prior to Offering

--------------------------------------------------------------------------------

  

Maximum Number of
Shares

to be Sold Pursuant
to this Prospectus

--------------------------------------------------------------------------------

  

Number of Shares
Owned

After Offering

--------------------------------------------------------------------------------

Bear Stearns Securities Corp. Custodian for Jeffrey Thorp IRA Rollover (1)     
                    Cohanzick Absolute Return Master Fund, Ltd. (2)             
            Cohanzick Credit Opportunities Fund, Ltd. (3)                       
  Cohanzick High Yield Partners, L.P. (4)                          Gabriel
Capital, L.P. (5)                          Guggenheim Portfolio Company X, LLC
(6)                          JMB Capital Partners, LP (7)                       
  JMG Capital Partners, LP (8)                          JMG Triton Offshore
Fund, Ltd (9)                          Langley Partner, LP (10)               
          Manchester Securities Corporation (11)                          Mason
Capital, LP (12)                          Mason Capital, Ltd (13)               
          Northwood Capital Partners LP (14)                          Portside
Growth and Opportunity Fund (15)                          Scoggin Capital
Management, LP II (16)                          Scoggin International Fund, Ltd.
(17)                          Topaz Partners LP (18)                         

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

(9)

 

(10)

 

(11)

 

(12)

 

(13)

 

(14)

(15)

 

(16)

(17)

 

(18)

 

B-2



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

 

We are registering the convertible notes and the shares of common stock issuable
upon conversion of the convertible notes and an interest on the convertible
notes to permit the resale of these convertible notes and these shares of common
stock by the holders of the convertible notes from time to time after the date
of this prospectus. We will not receive any of the proceeds from the sale by the
selling stockholders of the convertible notes or the shares of common stock. We
will bear all fees and expenses incident to our obligation to register the
shares of the convertible notes and the common stock.

 

The selling stockholders may sell all or a portion of the convertible notes and
shares of common stock beneficially owned by them and offered hereby from time
to time directly or through one or more underwriters, broker-dealers or agents.
If the convertible notes or the shares of common stock are sold through
underwriters or broker-dealers, the selling stockholders will be responsible for
underwriting discounts or commissions or agent’s commissions. The convertible
notes and the shares of common stock may be sold in one or more transactions at
fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale, or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions, on
any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale; in the over-the-counter market; in
transactions otherwise than on these exchanges or systems or in the
over-the-counter market; through the writing of options, whether such options
are listed on an options exchange or otherwise; ordinary brokerage transactions
and transactions in which the broker-dealer solicits purchasers; block trades in
which the broker-dealer will attempt to sell the convertible notes and the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction; purchases by a broker-dealer as principal and
resale by the broker-dealer for its account; an exchange distribution in
accordance with the rules of the applicable exchange; privately negotiated
transactions; short sales; pursuant to Rule 144 under the Securities Act;
broker-dealers may agree with the selling securityholders to sell a specified
amount of convertible notes or a specified number of such shares at a stipulated
price per share; a combination of any such methods of sale; and any other method
permitted pursuant to applicable law.

 

If the selling stockholders effect such transactions by selling convertible
notes or shares of common stock to or through underwriters, broker-dealers or
agents, such underwriters, broker-dealers or agents may receive commissions in
the form of discounts, concessions or commissions from the selling stockholders
or commissions from purchasers of the convertible notes or shares of common
stock for whom they may act as agent or to whom they may sell as principal
(which discounts, concessions or commissions as to particular underwriters,
broker-dealers or agents may be in excess of those customary in the types of
transactions involved). In connection with sales of the convertible notes or the
shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the convertible notes and the shares of common stock in the course of
hedging in positions they assume. The selling stockholders may also sell
convertible notes or shares of common stock short and deliver convertible notes
or shares of common stock covered by this prospectus to close out short
positions. The selling stockholders may also loan or pledge

 

B-3



--------------------------------------------------------------------------------

the convertible notes or shares of common stock to broker-dealers that in turn
may sell such convertible notes or shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the convertible notes or shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the convertible notes or the shares of common stock
from time to time pursuant to this prospectus or any amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933, as amended, amending, if necessary, the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer and donate the convertible notes or the shares of common stock in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the convertible notes or the shares of common stock may be deemed to be
“underwriters” within the meaning of the Securities Act, and any commission
paid, or any discounts or concessions allowed to, any such broker-dealer may be
deemed to be underwriting commissions or discounts under the Securities Act. At
the time a particular offering of the convertible notes or the shares of common
stock is made, a prospectus supplement, if required, will be distributed which
will set forth the aggregate amount of convertible notes or shares of common
stock being offered and the terms of the offering, including the name or names
of any broker-dealers or agents, any discounts, commissions and other terms
constituting compensation from the selling stockholders and any discounts,
commissions or concessions allowed or reallowed or paid to broker-dealers.

 

Under the securities laws of some states, the convertible notes or the shares of
common stock may be sold in such states only through registered or licensed
brokers or dealers. In addition, in some states the convertible notes or the
shares of common stock may not be sold unless such convertible notes or shares
have been registered or qualified for sale in such state or an exemption from
registration or qualification is available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the convertible notes or shares of common stock registered pursuant to the shelf
registration statement, of which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any convertible notes or any of the shares of common
stock by the selling stockholders and any other participating person. Regulation
M may also restrict the ability of any person engaged in the distribution of the
convertible notes or the shares of common stock to engage in market-making
activities with respect to the convertible notes or shares of common stock. All
of the foregoing may affect the marketability of the convertible notes or shares
of common stock and the ability of any person or entity to engage in
market-making activities with respect to the convertible notes or shares of
common stock.

 

B-4



--------------------------------------------------------------------------------

We will pay all expenses of the registration of the convertible notes and the
shares of common stock pursuant to the registration rights agreement, estimated
to be $         in total, including, without limitation, Securities and Exchange
Commission filing fees and expenses of compliance with state securities or “blue
sky” laws; provided, however, that a selling stockholder will pay all
underwriting discounts and selling commissions, if any. We will indemnify the
selling stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.

 

Once sold under the shelf registration statement, of which this prospectus forms
a part, the convertible notes or the shares of common stock will be freely
tradable in the hands of persons other than our affiliates

 

B-5